47 N.J. 160 (1966)
219 A.2d 614
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
MERDIE ZURAWSKI, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 25, 1966.
Decided May 9, 1966.
Mr. Hyman Isaac argued the cause for the appellant (Mr. Barry Epstein, on the brief; Messrs. Reibel, Isaac & Tannenbaum, attorneys).
Mr. Joseph A. Hoffman argued the cause for the respondent (Mr. Arthur J. Sills, Attorney General, attorney.)
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Brown in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO.  6.
For reversal  None.